Citation Nr: 1123141	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-04 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.  

2.  Entitlement to service connection for a right knee disorder.  

3.  Entitlement to service connection for diverticulosis.


ATTORNEY FOR THE BOARD

M. Young, Counsel








INTRODUCTION

The Veteran had active service from September 1986 to June 2006, when he retired.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  In that rating decision, the RO denied service connection for right and left knee patellofemoral syndrome with mild osteoarthritis, diverticulosis, and hemorrhoids.  The Veteran has perfect appeals only with regard to the claims for the right and left knees and diverticulosis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

A review of the Veteran's claims file reveals there may be service treatment records and or reports of medical examination and history that are outstanding.  The Veteran retired from active service in June 2006.  Service treatment records and medical examination and history reports variously dated between April 1985 and November 2005 have been received and associated with the claims file.  However, there are no service treatment records, with the exception of dental records, and no separation/retirement examination of record dated after November 2005.  On remand the RO/AMC should obtain any outstanding service treatment records, with emphasis on the Veteran's separation/retirement examination.  Regulations provide that efforts must be made to secure such outstanding records, and with federal records, 38 U.S.C.A. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."

Further, the Veteran contends that he has right and left knee patellofemoral syndrome and mild medial compartment osteoarthritis of the knees, and diverticulosis related to service.  He asserts that his diagnosis of mild osteoarthritis of the knees could not have developed following service because he is a 20-year Veteran, and he filed his claim within one year of his retirement from service.  A VA general medical examination was conducted in April 2008.  Following examination the examiner's impression was the Veteran has bilateral knee patellofemoral syndrome.  X-ray findings revealed mild medial compartment osteoarthritis of the knees.  The examiner also rendered an impression of diverticulosis.  However, the RO did not request nexus opinions with regard to the claimed disorders and none were provided.  In view of the Veteran's contentions, the Board finds that another medical evaluation would assist in making a decision with regard to these claims.  The Board notes that threshold for finding that the disability (or symptoms of a disability) may be associated with service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the Board finds it necessary to afford the Veteran another medical examination of his claimed disorders, via an addendum to the April 2008 VA general medical examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any additional service treatment records or abstracts thereof, particularly those now absent which were compiled from December 2005 to June 2006, inclusive, with emphasis on the Veteran's separation/retirement examination, through contact with the National Personnel Records Center, the service department, or other applicable source.  Once obtained, such records must be made a part of the Veteran's claims file.

Efforts to obtain these federal records must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159 must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  The RO/AMC shall ask the Veteran to identify all sources of treatment or evaluation he has received for his right and left knee disorders and diverticulosis and to provide any releases necessary for VA to secure any private medical records not currently of record.  The RO/AMC should then obtain and associate with the claims folder any treatment records identified by the Veteran, to include all VA treatment records.

3.  After the above development has been completed,
the RO/AMC must forward the claims file to the examiner who conducted the April 2008 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  Following a review of the record, the examiner is asked to ascertain the nature and etiology of any right and left knee disorder and diverticulosis that may be present.  Any and all evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion, as to whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed right and left knee disorder and diverticulosis is related to service.

The examiner is also requested to provide an opinion, as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran had developed arthritis of the right and left knee within one year following his separation from active service.  If so, the examiner is requested to provide an assessment as to the severity of the arthritis that was manifested within one year following separation from active service.

In providing this opinion, the examiner must acknowledge and discuss the Veteran's lay evidence as to the onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  Any opinions expressed must be accompanied by a complete rationale.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


